Name: Commission Regulation (EEC) No 634/89 of 13 March 1989 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: trade policy;  economic analysis
 Date Published: nan

 14. 3 . 89 Official Journal of the European Communities No L 70/17 COMMISSION REGULATION (EEC) No 634/89 of 13 March 1989 on the country nomenclature for the external trade statistics of die Community and statistics of trade between Member States 3639/86 (3) ; whereas the validity of this version was extended as from 1 January 1988 by Commission Regulation (EEC) No 3839/87 (&lt;) ; whereas, since the aforementioned version thereof has not been updated, it can be considered as remaining valid on 1 January 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1736/75 of the Council of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 3367/87 (2), and in particular Articles 36 and 41 thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid on 1 January of each year ; Whereas the version thereof valid on 1 January 1987 was annexed to Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Sole Article The country nomenclature for the external trade statistics of the Community and statistics of trade between Member States in the version annexed to Regulation (EEC) No 3639/86 is valid on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1989. For the Commission Henning CHRISTOPHERSEN Vice-President (') OJ No L 183, 14. 7. 1975, p. 3 . R OJ No L 321 , 11 . 11 . 1987, p. 3. (3) OJ No L 336, 29. 11 . 1986, p . 46. 0 OJ No L 361 , 22. 12. 1987, p. 16.